Exhibit 10.27

McMoRan EXPLORATION CO.
DIRECTOR COMPENSATION




Cash Compensation


Each non-employee director and advisory director receives an annual fee of
$15,000. Committee chairs receive an additional annual fee as follows: Audit
Committee, $3,000; all other committees, $2,000.


Each non-employee director and each advisory director receives a fee of $1,000
for attending each board and committee meeting (for which he is a member) and is
also reimbursed for reasonable out-of-pocket expenses incurred in attending such
meetings. Each employee director receives a fee of $1,000 for attending each
board meeting.


1998 Stock Option Plan for Non-Employee Directors and 2004 Director Compensation
Plan


The company provides equity compensation to the non-employee directors and
advisory directors through two incentive plans, the 1998 Stock Option Plan for
Non-Employee Directors (the 1998 Plan) and the 2004 Director Compensation Plan
(the 2004 Plan), both of which were approved by our stockholders. The 1998 Plan
provides for the annual grant of options to acquire 3,500 shares of our common
stock to each non-employee director, and will be used until the shares available
for issuance are depleted. The 2004 Plan provides for an annual grant of options
to acquire 3,500 shares of our common stock to each advisory director, and will
provide for similar grants to our non-employee directors upon depletion of the
1998 Plan. The referenced option grants under both plans are made on June 1st of
each year. The options are granted at fair market value on the grant date, vest
ratably over the first four anniversaries of the grant date and expire on the
tenth anniversary of the grant date.


In addition, the 2004 Plan provides that non-employee directors and advisory
directors may elect to exchange all or a portion of their annual fee for an
equivalent number of shares of our common stock on the payment date, based on
the fair market value of our common stock on such date. The 2004 Plan further
provides that non-employee directors and advisory directors may elect to defer
all or a portion of their annual fee and meeting fees, and that such deferred
amounts will accrue interest at a rate equal to the prime commercial lending
rate announced from time to time by JP Morgan Chase (compounded quarterly), and
shall be paid out at such time or times as directed by the participant.
